            Case 1:17-cv-10014-LGS Document 76 Filed 03/26/19 Page 1 of 24




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

CITY OF BIRMINGHAM RETIREMENT AND ) Case No.: 1:17-cv-10014-LGS
RELIEF SYSTEM, et al.,             )
                       Plaintiffs, ) STIPULATION AND ORDER
                                   ) REGARDING THE PRODUCTION
           v.                      ) OF ELECTRONICALLY STORED
                                   ) INFORMATION AND HARD COPY
CREDIT SUISSE GROUP AG, et al.,    ) DOCUMENTS
                                   )
                       Defendants. ) The Honorable Lorna G. Schofield
                                   )
                                   )

       IT IS HEREBY STIPULATED AND AGREED, by and among Lead Plaintiffs, City of

Birmingham Retirement and Relief System, Westchester Putnam Counties Heavy and Highway

Laborers Local 60 Benefit Funds, Teamsters Local 456 Pension and Annuity Funds and the

International Brotherhood of Teamsters Local No. 710 Pension Plan (“Lead Plaintiffs”) and

Defendants Credit Suisse Group AG (“CS”), Brady Dougan, Tidjane Thiam and David Mathers

(“Defendants”), each of whom individually is referred to herein as a “Party,” and collectively,

the “Parties,” by and through their undersigned counsel, pursuant to the Federal Rules of Civil

Procedure and Rule 502 of the Federal Rules of Evidence, that:

       I.       PURPOSE

       This Stipulation and Order (“Order”) regarding the production of Electronically Stored

Information (“ESI”) and Hard Copy Documents (collectively, “Document” or “Documents”)

shall govern discovery of Documents in this case as a supplement to the Federal Rules of Civil

Procedure, and any other applicable orders and rules.

       II. LIMITATIONS AND NON-WAIVER

       The Parties and their attorneys do not intend by this Protocol to waive their rights to any

protection or privilege arising under the laws of any jurisdiction or treaty, including the attorney-

                               STIPULATION AND ORDER REGARDING THE PRODUCTION
OF ELECTRONICALLY STORED INFORMATION AND HARD COPY DOCUMENTS CASE NO.: 1:17-CV-
10014-LGS
                                                                           Page 1
         Case 1:17-cv-10014-LGS Document 76 Filed 03/26/19 Page 2 of 24



client privilege, the bank examiner privilege, Swiss data privacy protections, and the work-

product doctrine. All Parties preserve all such privileges and protections, and all Parties reserve

the right to object to any such privileges and protections. The Parties and their attorneys are not

waiving, and specifically reserve, the right to object to any discovery request on any grounds.

Further, nothing in this Protocol shall be construed to affect the admissibility of documents and

ESI. All objections to the discoverability or admissibility of any documents and ESI are

preserved and may be asserted at any time.

       Nothing in this Order is intended to expand or limit the Parties’ obligations under the

Federal Rules of Civil Procedure and Local Rules. Any disputes arising out of the production of

documents subject to this Order shall be resolved according to Federal Rules of Civil Procedure,

this Court’s Local and Individual Rules, and any other applicable orders, laws, and rules.

       III.    PRESERVATION AND IDENTIFICATION OF POTENTIALLY RELEVANT

INFORMATION AND ESI

       A.      The Parties have discussed their preservation obligations and needs and agree that

preservation of potentially relevant information and ESI will be reasonable and proportionate.

Relatedly, the Parties agree to meet and confer to identify the names of individuals and/or

sources from which the producing party plans to collect documents in response to the document

requests ahead of any document collections. Sources of potentially relevant information and ESI

include, but are not limited to, active data (e.g., computers, servers and databases), portable data

(e.g., laptops, mobile phones and external hard drives), non-traditional data (e.g., cloud-based

data storage, social media and messaging apps), inactive data (e.g., legacy systems, archives and

backups) and hard copy documents. The Parties agree to meet and confer as needed to resolve

any disagreements regarding whether collection from particular sources referenced above is


                               STIPULATION AND ORDER REGARDING THE PRODUCTION
OF ELECTRONICALLY STORED INFORMATION AND HARD COPY DOCUMENTS CASE NO.: 1:17-CV-
10014-LGS
                                                                           Page 2
           Case 1:17-cv-10014-LGS Document 76 Filed 03/26/19 Page 3 of 24



reasonable and proportionate to the needs of this case and/or specific discovery requests. In

instances in which a producing party becomes aware of the loss or destruction of relevant and

non-duplicative information or ESI, the producing party agrees to identify: (1) the circumstances

surrounding the destruction or loss of the information or ESI (2) where and when the information

or ESI was last retrievable in its original format; and (3) whether such information or ESI is

available from other sources.

       B.       If a producing party is aware of inaccessible data that is likely to contain unique,

discoverable ESI, it will identify the source from which it claims the data is not reasonably

accessible to the receiving party.

       IV.     COLLECTIONS, CULLING & REVIEW

       As it concerns collections, culling and review, the Parties will meet and confer to discuss

any methodologies to be employed such as the use of search terms, filters and date ranges or the

use of advanced search and retrieval technologies like predictive coding or other technology-

assisted review (“TAR”). This is an iterative process whereby the Parties agree to revisit,

reevaluate and refine these processes as needed to ensure validity and completeness. Relatedly,

the producing party, to the extent search terms are used, will provide search term reports for each

custodian or data source that indicate the “hit” count of documents per search term. Nothing in

this paragraph will require a producing party to reveal information that constitutes attorney work

product.

       V.      PRODUCTION FORMATS

       The Parties agree to produce Documents in the formats set forth in Appendix 1 and 2

hereto or meet and confer regarding reasonable exceptions and limitations.

       VI.     MODIFICATION


                               STIPULATION AND ORDER REGARDING THE PRODUCTION
OF ELECTRONICALLY STORED INFORMATION AND HARD COPY DOCUMENTS CASE NO.: 1:17-CV-
10014-LGS
                                                                           Page 3
         Case 1:17-cv-10014-LGS Document 76 Filed 03/26/19 Page 4 of 24



       This Order may be modified by written agreement of the Parties or by the Court for good

cause shown.

       VII.    MISCELLANEOUS PROVISIONS

       A.      Objections Preserved.

       Nothing in this Order shall be interpreted to require disclosure of information protected

by the attorney-client privilege, attorney work product doctrine, or any other applicable privilege

or immunity. Except as provided expressly herein, the Parties do not waive any objections as to

the production, discoverability, authenticity, admissibility, or confidentiality of Documents and

ESI.

       B.      Technical Variances.

       Recognizing that each producing party may experience production issues due to data

systems or files that may not be fully compatible with the technical specifications set forth

herein, any practice or procedure set forth herein may be varied by agreement of the Parties,

confirmed in writing, to accommodate such issues and/or where such variance is deemed

appropriate to facilitate the timely and economical production of Documents or ESI. No party

shall unreasonably object to any such variance.

       C.      Lost or Destroyed Documents.

       If a producing party learns that responsive ESI that once existed was lost, destroyed, or is

no longer retrievable as a result of acts or circumstances not occurring in the ordinary course of

business or not occurring in accordance with the party’s document retention policies, the

producing party shall comply with its obligations under the Federal Rules of Civil Procedure to

explain where and when the responsive ESI was last retrievable in its original format and to

disclose the circumstances surrounding the change in status of that responsive ESI, whether that


                               STIPULATION AND ORDER REGARDING THE PRODUCTION
OF ELECTRONICALLY STORED INFORMATION AND HARD COPY DOCUMENTS CASE NO.: 1:17-CV-
10014-LGS
                                                                           Page 4
         Case 1:17-cv-10014-LGS Document 76 Filed 03/26/19 Page 5 of 24



information is available from other sources, and whether any backup or copy of such original

responsive ESI exists. Nothing in this paragraph is intended to expand or limit the obligations

under the Federal Rules of Civil Procedure.

       D.      Privileged Documents and Privilege Log.

       To the extent that a party reasonably determines that one or more responsive documents

are not discoverable or a portion of a Document needs to be redacted because it is subject to the

attorney-client privilege or attorney work product doctrine, or otherwise not discoverable on the

basis of a recognized protection or privilege (collectively, the “Privileges” and each a

“Privilege”), the party shall provide a rolling log starting within 14 days of substantial

completion of document production, that complies with Local Rule 26.2. Additionally, no later

than 30 days prior to substantial completion of document production, the Parties will meet and

confer on a date certain by which all privilege logs will be provided . To the extent a party

chooses to produce a document-by-document log, with respect to email threads, the

author/addresser, addressee(s) and recipients of only the top email in the chain will be set forth in

the author/addressee, addressee(s) and recipient fields of the log and for redacted Documents, if

there is more than one redaction, one log entry can be used to describe the multiple redactions.

In-house attorney and outside counsel names shall be identified on any privilege log(s).

       Documents or portions thereof that are Privileged, that pertain to this litigation and that

post-date the filing of the original complaint need not be placed on a privilege log.

       E.      Hard Copy Document Storage.

       During the pendency of this litigation, the Parties shall make reasonable efforts to

preserve the originals of all hard copy Documents as to which there may be issues of legibility of

all or any part of the production copy. Each party reserves the right to request to inspect such


                               STIPULATION AND ORDER REGARDING THE PRODUCTION
OF ELECTRONICALLY STORED INFORMATION AND HARD COPY DOCUMENTS CASE NO.: 1:17-CV-
10014-LGS
                                                                           Page 5
         Case 1:17-cv-10014-LGS Document 76 Filed 03/26/19 Page 6 of 24



original documents of the opposing party or Parties, which request shall not be unreasonably

denied. If such request to inspect is denied, the party may seek relief from the Court.

       F.      Reproduction as Natives.

       The Parties agree that to the extent any party seeks production in native format of

specifically identified ESI produced originally in TIFF form for good cause shown, the

producing party shall respond reasonably and in good faith to any such request.




                               STIPULATION AND ORDER REGARDING THE PRODUCTION
OF ELECTRONICALLY STORED INFORMATION AND HARD COPY DOCUMENTS CASE NO.: 1:17-CV-
10014-LGS
                                                                           Page 6
              Case 1:17-cv-10014-LGS Document 76 Filed 03/26/19 Page 7 of 24



         APPENDIX 1: PRODUCTION DELIVERY REQUIREMENTS

         I.       GENERAL PRODUCTION PROVISIONS

         A.       The Parties have agreed that ESI should be produced as TIFF images and in

native format where applicable (as described below) with accompanying data and image load

files.

         B.       TIFF Image Files: The Parties agree that all Documents, with the exception of

Documents produced in native format, will be produced as single-page black and white Group

IV TIFF image files of at least 300 dpi resolution with 1 bit depth. Page size shall be 8.5 x 11

inches, unless in the reasonable judgment of the producing party, a particular item requires a

different page size. Each image file will use the Bates number of the page as its unique file name.

Original document orientation as displayed in the native file should be maintained in the TIFF

image (i.e., portrait to portrait and landscape to landscape).

         C.       Text Files: Each Document produced under this Order shall be accompanied by a

document level text file containing all of the text for that document, not one text file per page.

Each text file shall be named to use the Bates number of the first page of the corresponding

document. The text files shall be generated by extracted text from native files and OCR text files

from hard copy scanned documents as applicable. The .DAT load file shall include a link to the

corresponding text file.

         D.       OCR Text Files: The Parties will provide searchable OCR text of any paper or

imaged Documents, unless the party determines that the utility of the OCR is outweighed by the

expense. In that case, the producing party will produce the Documents as they are kept in the

ordinary course of business.




                                STIPULATION AND ORDER REGARDING THE PRODUCTION
 OF ELECTRONICALLY STORED INFORMATION AND HARD COPY DOCUMENTS CASE NO.: 1:17-CV-
 10014-LGS
                                                                            Page 7
            Case 1:17-cv-10014-LGS Document 76 Filed 03/26/19 Page 8 of 24



       E.       Extracted Text Files from ESI: The Parties shall extract the text of each ESI item

directly from the ESI native file, where extracted text is reasonably available. For contacts and

calendars collected and/or processed after the execution date of this Order, fields should be

extracted and produced as text.

       F.       OCR Text for Redacted Documents: The Parties will provide searchable OCR

text for the unredacted portion of any redacted files.

       G.       Bates Numbering:

       i.       Each TIFF image produced under this Order should be assigned a Bates number

that must: (1) be unique across the entire document production; (2) maintain a constant length of

nine numeric digits (including 0-padding) across the entire production; (3) contain only

alphanumeric characters, no special characters; and (4) be sequential within a given Document.

The producing party will identify the Bates number range of each production in a cover letter or

production log accompanying the production. If a producing party skips a Bates number or set of

Bates numbers in a production, the producing party will identify and note the gap in the cover

letter or production log accompanying the production.

       ii.      The producing party will brand all TIFF images in the lower right-hand corner

with its corresponding Bates number, using a consistent font type and size. If the receiving party

believes that a Bates number obscures the content of a Document, then the receiving party may

request that the Document be produced with the Bates number in a different position.

       H.       Re-Production of Prior or Other Litigation Documents. Where a producing party

makes a re-production of a set of documents produced in a prior litigation or any other

proceeding, the producing party may, at its discretion (absent contrary Court order), re-produce

such documents in the manner in which they were produced in the prior case, including all


                               STIPULATION AND ORDER REGARDING THE PRODUCTION
OF ELECTRONICALLY STORED INFORMATION AND HARD COPY DOCUMENTS CASE NO.: 1:17-CV-
10014-LGS
                                                                           Page 8
            Case 1:17-cv-10014-LGS Document 76 Filed 03/26/19 Page 9 of 24



objective coding or metadata fields required by this protocol to the extent reasonably available to

the producing party as part of the productions set. For any such re-production in accordance with

this paragraph, the producing party is not obligated to re-format the prior production in

accordance with the production specifications in this stipulation, but must provide Bates

numbering and confidentiality designations specific to this litigation.

       I.       Parent-Child Relationships: Parent-child relationships for all embedded ESI

documents (e.g., the association between an attachment and its parent email, or a spreadsheet

embedded within a word processing document), must be preserved by assigning sequential Bates

numbers to all items within the parent-child group, and identifying the family relationship in the

relevant ESI metadata and coding fields specified in Appendix 2. For example, if a party is

producing an email with embedded attachments, the attachments must be processed and assigned

Bates numbers in sequential order, following consecutively behind the parent email. Not all

attachments may be produced – for example, privileged or nonresponsive attachments may be

removed, but all documents within responsive families will be Bates numbered prior to

production. To the extent attachments are not produced on the basis of responsiveness or

privilege, the producing party will provide slipsheets stating “Non-Responsive Withheld” or

“Privileged Withheld” for omitted documents, except that non-responsive images, such as logos

in signature blocks, need not be marked by a slipsheet. However, non-privileged cover emails to

responsive documents will be deemed responsive and produced. Privilege logs and metadata for

any document withheld as Privileged shall be provided consistent with the specifications as

described above at Section VI. D. Privileged Documents and Privilege Log except that Metadata

that is subject to a privilege or protection may also be withheld. The Parties shall meet and




                               STIPULATION AND ORDER REGARDING THE PRODUCTION
OF ELECTRONICALLY STORED INFORMATION AND HARD COPY DOCUMENTS CASE NO.: 1:17-CV-
10014-LGS
                                                                           Page 9
        Case 1:17-cv-10014-LGS Document 76 Filed 03/26/19 Page 10 of 24



confer regarding appropriate metadata to be provided for attachments withheld as Non-

Responsive.

       J.      Color Documents: If an original ESI Document contains color text, markings or

graphics, and the receiving party believes it is necessary to view such Document in its original

color to understand its full meaning or content, then the receiving party may request that the ESI

Document be produced in color format. The producing party shall then reproduce such

Document(s) and/or ESI in color JPEG format, or in native format. This section also applies to

Documents that are produced as TIFF images.

       K.      Confidentiality Designations: If a particular Document has a confidentiality

designation, the designation shall be stamped on the face of all TIFF images pertaining to such

Document. If the receiving party believes that a confidentiality designation obscures the content

of a Document, then the receiving party may request that the Document be produced with the

confidentiality designation in a different position. No party may attach to any filing or any

correspondence addressed to the Court (including any Magistrate Judge), or any adverse or third

party, or submit as an exhibit at a deposition or any other judicial proceeding, a copy (whether

electronic or otherwise) of any native format Document produced by any party without ensuring

that the corresponding Bates number and confidentiality legend, as designated by the producing

party, appears on the Document. For each Document that is marked confidential, a

confidentiality field will be populated with the word “Confidential” in the .dat file. Also, any

Documents marked Confidential must be handled in accordance with the Protective Order

entered in this case.

       II.     PRODUCTION OF HARD COPY DOCUMENTS




                               STIPULATION AND ORDER REGARDING THE PRODUCTION
OF ELECTRONICALLY STORED INFORMATION AND HARD COPY DOCUMENTS CASE NO.: 1:17-CV-
10014-LGS
                                                                          Page 10
        Case 1:17-cv-10014-LGS Document 76 Filed 03/26/19 Page 11 of 24



       A.      Scanned Documents: All hard copy Documents that are scanned will be produced

in electronic form. Where necessary and practicable, hard copy Documents in color will be

scanned in color to ensure full information is communicated in the scanned copy. Scanned color

Documents will be provided in JPG file format.

       B.      Unitization of Paper Documents: To the extent practicable, hard copy Documents

shall be unitized using logical document determinations or “LDD.”

       C.      Identification: Where a Document or group of Documents has an identification

spine, “post-it note,” or any other label, the information on the label shall be scanned and

produced to the extent practicable.

       D.      Custodian Identification: The Parties will utilize reasonable best efforts to ensure

that paper records for a particular custodian or department level custodian, which are included in

a single production, are produced in consecutive Bates stamp order.

       E.      Metadata: The metadata associated with each hard copy Document shall identify

the Bates number, the custodian associated with that hard copy Document, and any confidential

designation or redaction applied to that Document. Where reasonably possible, for each hard

copy document, the producing party should also provide the metadata fields as described below

in Section III.D.

       III.    PRODUCTION OF ESI

       A.      De-NISTING and System Files: ESI productions shall be de-NISTed using the

industry standard list of such files maintained in the National Software Reference Library by the

National Institute of Standards & Technology. De-NISTED files need not be produced. The

Parties may mutually agree upon any additional file types that can be excluded from review and

production. A producing party shall identify any additional standard, readable, and reviewable


                               STIPULATION AND ORDER REGARDING THE PRODUCTION
OF ELECTRONICALLY STORED INFORMATION AND HARD COPY DOCUMENTS CASE NO.: 1:17-CV-
10014-LGS
                                                                          Page 11
        Case 1:17-cv-10014-LGS Document 76 Filed 03/26/19 Page 12 of 24



file types which have been excluded from its document review population for any production

made following the date of this Order, and will utilize reasonable best efforts to do the same with

respect to any productions made prior to the date of this Order. If a party excludes from review a

standard, readable, and reviewable file type not within the industry standard, that party must

disclose such an exclusion to the other Parties.

       B.      Native Files: Certain file types, such as presentation-application files (e.g., MS

PowerPoint), spreadsheet-application files (e.g., MS Excel, .csv), photographic images, and

multimedia audio/visual files such as voice and video recordings (e.g., .wav, .mpeg, and .avi),

shall be produced in native format. For files produced in native format, the producing party shall

provide a single-page TIFF slipsheet (excluding native files for PowerPoint) with the applicable

Bates stamp indicating that a native item was produced. The corresponding load file (.DAT) shall

include a NativeFilelink which provides the relative path linking information for each native file

that is produced. In addition, the confidentiality designation will be indicated in the name of the

native file. With respect to word processing application files (e.g., MS Word), the receiving

party may make reasonable requests for the production of files in native format.

       C.      Metadata Fields and Processing:

       i.      ESI shall be processed in a manner that preserves the source native file and

relevant metadata without modification, including their existing time, date, and time-zone

metadata consistent with the requirements provided in this Order. The producing party will

provide information on the time zone in which the data was processed.

       ii.     Hidden text: ESI shall be processed, to the extent practicable, in a manner that

preserves hidden columns or rows, hidden text, notes, or worksheets, speaker notes, tracked




                               STIPULATION AND ORDER REGARDING THE PRODUCTION
OF ELECTRONICALLY STORED INFORMATION AND HARD COPY DOCUMENTS CASE NO.: 1:17-CV-
10014-LGS
                                                                          Page 12
        Case 1:17-cv-10014-LGS Document 76 Filed 03/26/19 Page 13 of 24



changes, redlines and comments. Upon request, a producing party will produce files with any

such information in native format.

       iii.    Compressed Files and Encrypted Files: Compressed file types (e.g., .CAB, .GZ,

.TAR, .Z, .ZIP) shall be decompressed in a reiterative manner to ensure that a zip within a zip is

decompressed into the lowest possible compression resulting in individual files. The producing

party will take reasonable steps, prior to production, to unencrypt any discoverable ESI that

exists in encrypted format (e.g., because password-protected) and that can be reasonably

unencrypted.

       iv.     Microsoft “Auto” Feature and Macros: Microsoft Excel (.xls), Microsoft Word

(.doc), and Microsoft PowerPoint (.ppt) Documents should be analyzed for the “auto” features,

where documents have an automatically updated date and time in the document, file names, file

paths, or similar information that when processed would be inaccurate for how the Document

was used in the ordinary course of business, and if such features are found, they should be

indicated in the Metadata in the field ShowFieldCodes. To the extent that any documents with

the features described above in this subsection provide solely inaccurate metadata, the Parties

agree to meet and confer to identify appropriate solutions. For example, if the only date-related

information for a document is inaccurate, then manually coding the date, with a corresponding

metadata field, e.g., Coded Date, offers a potential solution.

       v.      Metadata and Coded Fields: ESI items shall be produced with all of the metadata

and coding fields set forth in Appendix 2.

       D.      This Order does not create any obligation to create or manually code fields that

are not automatically generated by the processing of the ESI, or that do not exist as part of the

original metadata of the Document; provided, however, that the producing party must populate,


                               STIPULATION AND ORDER REGARDING THE PRODUCTION
OF ELECTRONICALLY STORED INFORMATION AND HARD COPY DOCUMENTS CASE NO.: 1:17-CV-
10014-LGS
                                                                          Page 13
        Case 1:17-cv-10014-LGS Document 76 Filed 03/26/19 Page 14 of 24



where possible, the (a) BegBates, (b) EndBates, (c) BegAttach, (d) EndAttach, (e) Custodian, (f)

NativeFileLink fields, if applicable, (g) TextPath, (h) redaction status, and (i) confidentiality

designation. These fields should be populated for all produced ESI regardless of whether the

fields can be populated pursuant to an automated process. To the extent providing these metadata

fields is unduly burdensome, the Parties shall meet and confer to determine appropriate

solutions.

       IV.     DATABASES, STRUCTURED, AGGREGATED OR APPLICATION DATA

       A.      The Parties will produce Documents collected from databases or other structured

databases in a reasonably useable format. If the data cannot be produced in a reasonably useable

format, the Parties will meet and confer to address the production format. Prior to or during any

such meet and confer, the producing party will provide sufficient information to enable the

receiving party to evaluate the best method and format of production. If the Parties cannot reach

agreement, the matter will be decided by the Court or its designee.

       B.      Proprietary or Special Software. To the extent that relevant ESI cannot be

rendered or reviewed without the use of proprietary or special software, the Parties shall meet

and confer to minimize any expense or burden associated with the production of such Documents

in an acceptable format, including issues as may arise with respect to obtaining access to any

such software and operating manuals.

       V.      RESPONSIVENESS, PRIVILEGE AND REDACTIONS

       A.      Redactions: The Parties agree that where ESI items need to be redacted for

Privilege, they shall be produced in TIFF format with each redaction clearly indicated or where

TIFF format is not practicable, in redacted native format, as noted below. Any unaffected data

fields shall be provided. The redaction of any material for Privilege shall be governed by the


                               STIPULATION AND ORDER REGARDING THE PRODUCTION
OF ELECTRONICALLY STORED INFORMATION AND HARD COPY DOCUMENTS CASE NO.: 1:17-CV-
10014-LGS
                                                                          Page 14
        Case 1:17-cv-10014-LGS Document 76 Filed 03/26/19 Page 15 of 24



applicable rules and case law regarding privilege and the provisions contained in the Protective

Order entered in this action. Documents that are to be produced in native format, but that require

redactions may be produced as TIFF images with appropriate portions redacted, or if a TIFF

image production is not practicable (e.g., the file is a video or very large spreadsheet), the

producing party may produce a copy of the native file with the appropriate portions replaced

with “REDACTED” or a similar mark. If modification of a native file is required for redaction

purposes, metadata information associated with that file should remain unchanged, unless it also

requires redaction. For each Document that is redacted, a redaction field will be populated with

the word “REDACTED” in the .DAT file. Also, the producing party will keep a pristine original

copy of the native document.

       Printing Specifications for Excel and PowerPoint files: For Excel and PowerPoint type

files that are printed to TIFF for redaction and redacted, the following printing options shall be

enabled:




                               STIPULATION AND ORDER REGARDING THE PRODUCTION
OF ELECTRONICALLY STORED INFORMATION AND HARD COPY DOCUMENTS CASE NO.: 1:17-CV-
10014-LGS
                                                                          Page 15
        Case 1:17-cv-10014-LGS Document 76 Filed 03/26/19 Page 16 of 24




             Excel Print to TIFF Options

             •      Unhide columns and rows

             •      Unhide worksheets

             •      Autofit     columns       and      rows,   settings   to     be     over

             by columns first and, then down by rows

             •      Wrap text

             •      Print gridlines

             •      Do not apply Autofilter

             •      Display headings

             •      Display comments

             •      Header and Footer filename field handling: Show field code


             PowerPoint Print to TIFF Options

             •      Print notes pages

             •      Print hidden slides

             •      Print comments

       The producing party shall also make reasonable efforts to ensure that any spreadsheets

produced only as TIFF images because of redactions are formatted so as to be legible. For

redacted items which were originally ESI, all metadata fields noted in this protocol that do not

contain privileged or protected information will be provided and will include all non-redacted

data. A Document's status as redacted does not relieve the producing party from providing all

metadata required herein that is not the subject of a claim of privilege or similar immunity from

discovery.


                               STIPULATION AND ORDER REGARDING THE PRODUCTION
OF ELECTRONICALLY STORED INFORMATION AND HARD COPY DOCUMENTS CASE NO.: 1:17-CV-
10014-LGS
                                                                          Page 16
        Case 1:17-cv-10014-LGS Document 76 Filed 03/26/19 Page 17 of 24



       B.      De-duplication and Document Families. The producing party need only produce a

single copy of a particular ESI item, and may de-duplicate, as agreed by the Parties, ESI

vertically by custodian and horizontally across the population of records. The de-duplication

method(s) employed should remain consistent across each production or otherwise be discussed

and agreed to between the Parties concerning any changes. Duplicates shall be identified by

using industry standard MD5 or SHA-1 hash values and only exact family duplicates will be

removed (i.e., a duplicate document that is attached to a unique, different email would not be

considered an exact duplicate). The hash value for each item shall be reflected in the .DAT load

file in the HashValue field specified in Appendix 2. De-duplication shall not break apart families

and shall be performed at a family level. A Document and all other Documents in its attachment

range, emails with attachments and files with extracted embedded OLE documents all constitute

family groups. If any member of a family group is produced, all members of that group must be

also produced, logged as Privileged, or slip-sheeted as non-responsive, and no such member shall

be withheld from production as a duplicate. The producing party agrees that the presence of a

custodian’s name contained in “CustodianOther” field in the metadata for a particular Document

is evidence that the custodian possessed that Document in his/her custodial file. No document

that is the parent or an attachment of a produced Document may be withheld as a duplicate. The

Parties agree to meet and confer as needed to resolve any disagreements regarding the de-

duplication process, and will make reasonable efforts to provide information requested by the

receiving party regarding that process.

       C.      Load Files: The data load file should be in standard Concordance format (.DAT).

The .DAT file shall contain a relative path to the corresponding native file.

       Concordance Data Load Files:


                               STIPULATION AND ORDER REGARDING THE PRODUCTION
OF ELECTRONICALLY STORED INFORMATION AND HARD COPY DOCUMENTS CASE NO.: 1:17-CV-
10014-LGS
                                                                          Page 17
        Case 1:17-cv-10014-LGS Document 76 Filed 03/26/19 Page 18 of 24



       •       The data load file should use standard Concordance delimiters:

       •       Comma - ¶ (ASCII 20);

       •       Quote - þ (ASCII 254);

       •       Newline - ® (ASCII174);

       •       The first line of the .DAT file should contain the field names arranged in the same

order as the data is arranged in subsequent lines;

       •       All date fields should be produced in mm/dd/yyyy format, if possible. Date fields

may be combined date/time fields;

       •       All produced attachments should sequentially follow the parent Document/email.

       Sample Concordance .DAT Load File:

       þBegBatesþ¶þBegattatchþ¶þCustodianþ¶þNative Pathþ¶þExtracted Textþ

       þABC000001þ¶þABC000001þ¶þSampleþ¶þ\VOL001\NATIVES\001\ABC000001.xlsþ¶

þTEXT\001\ABC000001.txtþ

þABC000002þ¶þABC000001þ¶þSampleþ¶þNATIVES\001\ABC000002.gifþ¶þTEXT\001\ABC

000002.txtþ

       The image load file must be in standard Option (.OPT) format and must reference each

TIFF file in the corresponding production, and the total number of TIFF files referenced in the

load file must match the total number of image files in the production. The total number of

Documents referenced in a production’s data load file should match the total number of

designated Document breaks in the corresponding image load file for that production. In any

deliverable volume, documents should be organized in such a way that each folder in the volume

contains 1000 files (each TIFF page or native file is a single file) as one file per folder.




                               STIPULATION AND ORDER REGARDING THE PRODUCTION
OF ELECTRONICALLY STORED INFORMATION AND HARD COPY DOCUMENTS CASE NO.: 1:17-CV-
10014-LGS
                                                                          Page 18
        Case 1:17-cv-10014-LGS Document 76 Filed 03/26/19 Page 19 of 24



        •       Every image in the delivery volume should be cross-referenced in the image load

file;

        •       The imageID key should be named the same as the Bates number of the page;

        •       Load files should not span across media (e.g., CDs, DVDs, hard drives, etc.), i.e.,

a separate volume should be created for each piece of media delivered.

        Sample Concordance/Opticon Image (.OPT) Load File:

        MSC000001,MSC001, \VOL001\IMAGES\001\MSC000001.TIF,Y„,2

        MSC000002,MSC001, \VOL001\IMAGES\001\MSC000002.TIF,,,,

        MSC000004,MSC001, \VOL001\IMAGES\001\MSC000004.TIF,Y,,,2

        MSC000005,MSC001, \VOL001\IMAGES\001\MSC000005.TIF,,,,

        OCR/Extracted Text Files:

        OCR or Extracted Text files shall be provided in a separate directory containing

Document level text files. The .DAT file shall contain a relative path to the corresponding text

file. OCR     or Extracted text itself should not           be included in       the .DAT file:

PROD001\TEXT\001\ABC00015.txt.

        APPENDIX 2: ESI METADATA AND CODING FIELDS

        The chart below describes the metadata fields to be produced, where reasonably

available, in generic, commonly used terms which the producing party is to adapt to the specific

types of ESI it is producing, to the extent such metadata fields exist associated with the original

electronic Documents and are automatically generated as part of the electronic data discovery

process. Any ambiguity about a metadata field should be discussed with the receiving party prior

to processing the subject ESI for production.

   Field Name                    Field Description


                                STIPULATION AND ORDER REGARDING THE PRODUCTION
 OF ELECTRONICALLY STORED INFORMATION AND HARD COPY DOCUMENTS CASE NO.: 1:17-CV-
 10014-LGS
                                                                           Page 19
          Case 1:17-cv-10014-LGS Document 76 Filed 03/26/19 Page 20 of 24




     Field Name                       Field Description
     BegBates                         First Bates number (production number) of an item

     EndBates                         Last Bates number (production number) of an item
                                      **The EndBates field should be populated for single-page
                                      items.

     AttachName                       File name of the attachment, with any attachments separated
                                      by semi-colon.

     BegAttach/Group ID               First Bates number of family group.

     EndAttach                        Last Bates number of attachment range (i.e., Bates number of
                                      the last page of the last attachment)

     PgCount                          Number of pages in the item

     Coded Date                       A manually coded date entry to correct for inaccuracies in
                                      date metadata fields, should a Party choose to undertake a
                                      manual correction, or if this information is requested by the
                                      receiving party for a certain document or set of documents,
                                      the producing party will make reasonable efforts to provide it.

     Custodian                        Name of person or source from whose/which files the item is
                                      produced

     CustodianOther                   Name of the person(s), in addition to the Custodian, from
                                      whose files the item would have been produced if it had not
                                      been de- duplicated, to the extend such information can be
                                      obtained by taking reasonable measures

     FileSize                         Size (in kilobytes) of the source native file

     SourceFilePath1                  The directory structure or path where the original file was
                                      stored on the party’s source computer system, ending in the
                                      filename, if feasible. Any container name (such as ZIP or PST
                                      containers) is included in the path.

     FilePath-Dup                     The file paths from the locations in which removed duplicate
                                      documents were stored, if feasible.

     HashValue                        The MD5 or SHA-1 or IntMsgID hash value of the item.


1
 This field may be excluded if the producing party determines it includes information protected by any applicable
privilege or immunity or if it is not reasonably feasible to produce.


                                   STIPULATION AND ORDER REGARDING THE PRODUCTION
    OF ELECTRONICALLY STORED INFORMATION AND HARD COPY DOCUMENTS CASE NO.: 1:17-CV-
    10014-LGS
                                                                              Page 20
        Case 1:17-cv-10014-LGS Document 76 Filed 03/26/19 Page 21 of 24




 Field Name                 Field Description
 NativeFileLink             Relative path for documents provided in native format only.
                            **The linked file must be named per the BegBates value.

 SourceParty                Name of party producing the item

 RecordType                 Indicates item type (e.g., email, edoc, attachment, etc.)

 FileType                   (e.g., Outlook, Adobe Acrobat, MS Word, etc.)

 FileExtension              Indicates file extension of the file e.g., .docx, .pptx

 DateSent                   Date email or calendar item was sent
 (mm/dd/yyyy)

 TimeSent                   Time email or calendar item was sent (date and time fields
 (hh:mmAM/PM)               may be combined)

 DateReceived               Date email or calendar item was received

 TimeReceived               Time email or calendar item was received (date and time
                            fields may be combined)

 To                         The names and/or SMTP email addresses of all recipients that
                            were included on the “To” line of the email or calendar item

 From                       The name and/or SMTP email address of the sender of the
                            email or calendar item

 CC                         The names and/or SMTP email addresses of all recipients that
                            were included on the “CC” line of the email or calendar item

 BCC                        The names and/or SMTP email addresses of all recipients that
                            were included on the “BCC” line of the email or calendar
                            item

 Number of Attachments      Number of attached, embedded or grouped items

 DateCreated (mm/dd/yyyy)   Date the item was created

 TimeCreated                Time the item was created (date and time fields may be
 (hh:mm AM/PM)              combined)

 ModifiedBy                 Person who last modified or saved the item, as populated in
                            the metadata or document properties of the native file



                               STIPULATION AND ORDER REGARDING THE PRODUCTION
OF ELECTRONICALLY STORED INFORMATION AND HARD COPY DOCUMENTS CASE NO.: 1:17-CV-
10014-LGS
                                                                          Page 21
         Case 1:17-cv-10014-LGS Document 76 Filed 03/26/19 Page 22 of 24




 Field Name                      Field Description
 LastModDate                     Date the item was last modified
 (mm/dd/yyyy)

 LastModTime                     Time the item was last modified
 (hh:mm AM/PM)

 FileName                        The filename of the source native file for an ESI item

 Title                           Any value populated in the Title field of the source file
                                 metadata or item properties

 Subject/Email Subject           Any value populated in the Subject field of the source file
                                 metadata or document properties (e.g., subject line of email or
                                 calendar item)

 Author                          Creator of the document; any value populated in the Author
                                 field of the source file metadata or document properties

 TextPath                        Full relative path to the location of the document-level text
                                 file.

 Redacted                        User-generated field that will indicate redactions. With the
                                 word “REDACTED”. Otherwise, blank.

 ShowFieldCodes                  Will indicate where there are auto update fields, as described
                                 above in Paragraph III(C)(iv)

 Confidentiality                 User-generated field that will indicate confidentiality. With
                                 the word “CONFIDENTIAL” as applicable. Otherwise,
                                 blank.


         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

         Dated: March 26, 2019                 Respectfully submitted,

CAHILL GORDON & REINDEL LLP                    SAXENA WHITE P.A.

By: /s/ Herbert S. Washer                      By: /s/ Steven B. Singer
Herbert S. Washer                              Steven B. Singer (SS-5212)
David G. Januszewski                           Kyla Grant (KS-9961)
80 Pine Street                                 10 Bank Street, 8th Floor
New York, NY 10005                             White Plains, New York 10606


                               STIPULATION AND ORDER REGARDING THE PRODUCTION
OF ELECTRONICALLY STORED INFORMATION AND HARD COPY DOCUMENTS CASE NO.: 1:17-CV-
10014-LGS
                                                                          Page 22
      Case 1:17-cv-10014-LGS Document 76 Filed 03/26/19 Page 23 of 24




Telephone: (650) 493-9300             Telephone: (914) 437-8551
hwasher@cahill.com                    Facsimile: (888) 631-3611
djanuszewski@cahill.com               ssinger@saxenawhite.com
                                      kgrant@saxenawhite.com
Attorneys for Defendants
                                      -and-

                                      Maya Saxena
                                      Joseph E. White, III (JW-9598)
                                      Lester R. Hooker
                                      150 East Palmetto Park Road
                                      Suite 600
                                      Boca Raton, FL 33432
                                      Telephone: (561) 394-3399
                                      Facsimile: (561) 394-3382
                                      msaxena@saxenawhite.com
                                      jwhite@saxenawhite.com
                                      lhooker@saxenawhite.com

                                      -and-

                                      COHEN MILSTEIN SELLERS
                                      & TOLL PLLC

                                      Carol V. Gilden
                                      190 South LaSalle Street, Suite 1705
                                      Chicago, IL 60603
                                      Telephone: (312) 357-0370
                                      Facsimile: (312) 357-0369
                                      cgilden@cohenmilstein.com

                                      -and-

                                      Daniel S. Sommers
                                      Eric Berelovich
                                      Adam H. Farra
                                      1100 New York Ave NW, Suite 500
                                      West
                                      Washington, DC 20005
                                      Telephone: (202) 408-4600


                               STIPULATION AND ORDER REGARDING THE PRODUCTION
OF ELECTRONICALLY STORED INFORMATION AND HARD COPY DOCUMENTS CASE NO.: 1:17-CV-
10014-LGS
                                                                          Page 23
      Case 1:17-cv-10014-LGS Document 76 Filed 03/26/19 Page 24 of 24




                                       Facsimile: (202) 408-4699
                                       dsommers@cohenmilstein.com
                                       afarra@cohenmilstein.com
                                       eberelovich@cohenmilstein.com

                                       Counsel for Lead Plaintiffs and Co-
                                       Lead Counsel for the Class




     IT IS SO ORDERED, this __________ day of _____________, 2019.



     ___________________________________

     THE HONORABLE LORNA G. SCHOFIELD

     UNITED STATES DISTRICT JUDGE




                               STIPULATION AND ORDER REGARDING THE PRODUCTION
OF ELECTRONICALLY STORED INFORMATION AND HARD COPY DOCUMENTS CASE NO.: 1:17-CV-
10014-LGS
                                                                          Page 24
